[Cite as State v. Reeves, 2017-Ohio-9139.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                       C.A. Nos.    28632
                                                                 28679
        Appellee                                                 28680
                                                                 28681
        v.                                                       28682

WILLIAM J. REEVES

        Appellant                                   APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
                                                    COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE No.   CR-2012-04-0938
                                                               CR-2012-04-1076
                                                               CR 2013-03-0710
                                                               CR 2009-07-2200
                                                               CR 2008-02-0386

                                 DECISION AND JOURNAL ENTRY

Dated: December 20, 2017



        SCHAFER, Judge.

        {¶1}     Defendant-Appellant, William Reeves, appeals from the judgments of the Summit

County Court of Common Pleas. This Court affirms in part and reverses in part.

                                               I.

        {¶2}     In 2008, Reeves pleaded guilty in Case No. 2008-02-0386, his sentence was

suspended, and he was placed on three years of community control. The following year, he

pleaded guilty to new charges in Case No. 2009-07-2200 and was likewise placed on community

control. After he violated the conditions of his community control, the court imposed his

suspended sentences and awarded him “an aggregate total of 191 days credit for time served” in
                                                   2


both cases. Reeves then remained in prison until October 2011, when the trial court granted him

judicial release and placed him back on community control.

        {¶3}    Reeves was indicted on new charges in April 2012 (Case No. 2012-04-0938),

May 2012 (Case No. 2012-04-1076), and March 2013 (Case No. 2013-03-0710). His new

charges also resulted in community control violations in his two earlier cases. On May 23, 2013,

he resolved all five cases by pleading guilty to his community control violations and to reduced

charges in his three new cases. The court ordered all of his sentences to run concurrently for a

total of eight years in prison. It further ordered that he be awarded “an aggregate total credit for

288 days served in the Summit County Jail and [Community Based Correctional Facility]” as of

the date of sentencing for all five of his cases. This Court affirmed Reeves’ convictions on direct

appeal. See State v. Reeves, 9th Dist. Summit No. 27230, 2014-Ohio-5259.

        {¶4}    In 2017, Reeves filed in each of his five cases three identical motions.

Specifically, he filed: (1) a motion for the court to recalculate his jail-time credit, (2) a motion

for an evidentiary hearing on that issue, and (3) a motion for the appointment of counsel on that

issue. The court denied the motions for a hearing and for the appointment of counsel. As to the

motions to recalculate, the court awarded Reeves four additional days of credit for time he served

in Case No. 2008-02-0386 alone. The court determined that Reeves was not entitled to any

additional jail-time credit in his four other cases.

        {¶5}    Reeves filed appeals from the court’s judgments in each of his five cases, and this

Court consolidated the five appeals for purposes of briefing and decision. His appeals are now

before this Court and raise six assignments of error for our review. For ease of analysis, we

rearrange and consolidate several of the assignments of error.
                                                  3


                                                 II.

                                     Assignment of Error III

       The trial court denied the Defendant-Appellant due process and equal
       protection under the law where that court gave Reeves aggregated jail-time
       credit of 288 days when Appellant was in fact entitled to credit for all time
       spent in the [Summit County Jail] on two different occasions for – a total of
       243 days in Case No. CR-2012-04-[1076.]

                                     Assignment of Error IV

       The trial court denied the Defendant-Appellant due process and equal
       protection under the law where that court gave Reeves aggregated jail time
       credit of 288 days when he was in fact entitled to credit for time spent in
       [Community Based Correctional Facility] of Akron, Ohio and jail time he
       spent in [Summit County Jail] twice for total of 457 days jail-time credit in
       Case No. CR-2008-02-0386[.]

                                      Assignment of Error V

       The trial court denied the Defendant-Appellant due process and equal
       protection under the law where that court failed to grant Appellant’s request
       for jail time credit of 191 days he served in [Summit County Jail] prior to
       release on judicial release see Journal Entry dated 08/22/2011 in Case No.
       CR-2009-07-2200[.]

       {¶6}    In the foregoing assignments of error, Reeves argues that the trial court erred in

its jail time calculations with respect to three of his criminal cases. Yet, “an appeal of a jail-time

credit denial is moot where the defendant-appellant has completed his prison sentence.” State v.

Howard, 5th Dist. Richland No. 10CA23, 2010-Ohio-4729, ¶ 9. Accord State v. Feagin, 6th

Dist. Huron No. H-12-014, 2013-Ohio-1837, ¶ 4 (“[T]he issue of jail-time credit is moot once

the sentence has been served because this issue relates only to the length of the sentence and not

the underlying conviction * * *.”). The record reflects that the court ordered all of Reeves’

sentences to run concurrently and sentenced him to serve: (1) eighteen months in Case No. 2008-

02-0386; (2) eighteen months in Case No. 2009-07-2200; and (3) three years in Case No. 2012-

04-1076. At this point, Reeves has been incarcerated for over four years, so he has already
                                                  4


completed his prison sentences in the aforementioned cases. See, e.g., State v. Jones, 9th Dist.

Wayne No. 12CA0024, 2012-Ohio-6150, ¶ 51; State v. Amell, 9th Dist. Summit No. 23943,

2008-Ohio-3770, ¶ 11-12. Because he has already served his prison sentences in Criminal Case

Nos. 2008-02-0386, 2009-07-2200, and 2012-04-1076, his appeals from the court’s judgments in

those cases are moot. See Howard at ¶ 9; Feagin at ¶ 4. His third, fourth, and fifth assignments

of error are overruled on that basis.

                                        Assignment of Error I

       The trial court denied the Defendant-Appellant due process and equal
       protection under the law where that court gave Reeves aggregated jail-time
       credit of 288 days instead of 73 days jail time credit he served in Summit
       County Jail in Case No. CR-2012-04-0938[.]

                                        Assignment of Error II

       The trial court denied the Defendant-Appellant due process and equal
       protection under the law where that court gave Reeves aggregated jail-time
       credit of 288 days instead of 73 days jail time credit he served in Summit
       County Jail in Case No. CR-2013-03-0710[.]

       {¶7}    In his first and second assignments of error, Reeves argues that the trial court

erred in its jail-time calculations with respect to Criminal Case Nos. 2012-04-0938 and 2013-03-

0710. Specifically, he argues that the court should have awarded him 73 days of jail-time credit

in each of his two cases rather than awarding him aggregate jail-time credit. For the reasons that

follow, we sustain his assignments of error.

       {¶8}    When sentencing an offender, a trial court must

       [d]etermine, notify the offender of, and include in the sentencing entry the number
       of days that the offender has been confined for any reason arising out of the
       offense for which the offender is being sentenced and by which the department of
       rehabilitation and correction must reduce the stated prison term under [R.C.
       2967.191].

R.C. 2929.19(B)(2)(g)(i). “Prior to the enactment of R.C. 2929.19(B)(2)(g)(iii), an offender was

able to seek correction of an error made in determining jail-time credit only on direct appeal.”
                                                  5


State v. Thompson, 147 Ohio St.3d 29, 2016-Ohio-2769, ¶11. Currently, however, an offender

“may, at any time after sentencing, file a motion in the sentencing court to correct any error

made in making a determination [of jail-time credit], and the court may in its discretion grant or

deny that motion.” R.C. 2929.19(B)(2)(g)(iii).

       {¶9}    The trial court originally determined that Reeves was entitled to “an aggregate

total credit for 288 days served in the Summit County Jail and [Community Based Correctional

Facility]” as of the date of sentencing for all five of his cases. After Reeves filed his motion to

recalculate his jail-time credit, the court determined that he was not entitled to any additional

days of credit in Criminal Case Nos. 2012-04-0938 and 2013-03-0710. Reeves essentially

argues that the court erred in its determination for two reasons. The first is that he was entitled to

jail-time credit on each of his individual cases rather than aggregate credit. The second is that

the court ought to have ordered his five jail-time credit terms to run consecutively for a total

credit of 1,037 days. For both propositions, he relies on State v. Fugate, 117 Ohio St.3d 261,

2008-Ohio-856.

       {¶10} In Fugate, a defendant who had been on community control was indicted on new

charges.   Fugate at ¶ 2-3.     While he was being held on the new charges, the probation

department moved to revoke his community control. Id. at ¶ 3. The trial court sentenced him to

one year in prison on his community control violation and, at the suggestion of the prosecution,

applied his jail-time credit from his new charges to his one-year sentence. Id. The court then

sentenced him to serve a total of two years in prison on his new charges and ordered all of his

sentences to run concurrently. Id. at ¶ 3-4. The court did not apply any jail-time credit to the

defendant’s new charges. Id.
                                                 6


       {¶11} In rejecting the trial court’s decision regarding jail-time credit, the Supreme Court

noted that the practical effect of the court’s order was to deny the defendant any jail-time credit.

Id. at ¶12. The Court wrote that, when sentencing an offender to concurrent terms, “a court

cannot choose one of several concurrent terms against which to apply the credit.” Id. Instead,

“credit must be applied against all terms, because the sentences are served simultaneously. If an

offender is sentenced to concurrent terms, applying credit to one term only would, in effect,

negate the credit for time that the offender has been held.” Id. at ¶ 22. The court held that,

“[w]hen a defendant is sentenced to concurrent prison terms for multiple charges, jail-time credit

pursuant to R.C. 2967.191 must be applied toward each concurrent prison term.” Id. at syllabus.

       {¶12} Contrary to Reeves’ argument, Fugate does not instruct trial courts to award

offenders compounding jail-time credit when sentencing them to concurrent prison terms in

multi-offense cases. It merely requires courts to apply jail-time credit “to all prison terms

imposed for charges on which [an] offender has been held.” Id. at ¶ 12. An offender serving a

concurrent sentence is not entitled to compounding or double credit for his time served because

R.C. 2967.191 only authorizes a reduction in a stated prison term “for confinement related to the

instant offense for which [the offender] was convicted.” State v. Brooks, 9th Dist. Lorain No.

05CA008786, 2006-Ohio-1485, ¶ 6. Thus, on any one offense, an offender may not reap the

benefit of jail-time credit he earned as the result of a separate offense. See id. An offender’s

sentence on an offense is to be reduced only by the number of days he is confined for any reason

on that offense alone. See R.C. 2929.19(B)(2)(g)(iii) and 2967.191.

       {¶13} To the extent Reeves argues that he was entitled to consecutive or compounding

jail-time credit, this Court rejects his argument. See Brooks at ¶ 6. Because the court ordered all

of Reeves’ prison terms to run concurrently, any jail-time credit due in his individual cases
                                                 7


would likewise run concurrently once individually calculated. See Fugate at ¶ 22 (juxtaposing

jail-time credit awards when consecutive and concurrent prison terms are imposed). The trial

court, therefore, did not err when it rejected that aspect of Reeves’ motion.

       {¶14} To the extent Reeves argues that the court erred by awarding him aggregate jail-

time credit, this Court has no choice but to sustain his argument. As noted, when sentencing an

offender, a trial court must “[d]etermine, notify the offender of, and include in the sentencing

entry the number of days that the offender has been confined for any reason arising out of the

offense for which the offender is being sentenced * * *.”               (Emphasis added.)    R.C.

2929.19(B)(2)(g)(i). Upon review of the records in Criminal Case Nos. 2012-04-0938 and 2013-

03-0710, we cannot determine whether the court awarded Reeves any jail-time credit for the time

he was confined related to those two specific cases. That is because the court only awarded him

an aggregate credit for all five of his cases without specifying what amount of credit, if any,

pertained to each case. We, therefore, remand this matter for the trial court to calculate Reeves’

individual jail-time credits with respect to Criminal Case Nos. 2012-04-0938 and 2013-03-0710.

Reeves’ first and second assignments of error are sustained solely on that basis.

                                     Assignment of Error VI

       The Common Pleas Court committed prejudicial error by not holding a jail
       time credit hearing via R.C. § 2929.19(B)(2)(g)(ii) and for not appointing
       counsel via the Sixth Amendment[.]

       {¶15} In his sixth assignment of error, Reeves argues that the trial court erred by not

holding a hearing on his motion to recalculate jail-time credit. He further argues that the court

erred by not appointing him counsel to secure evidence in support of his motion. We disagree.

       {¶16} R.C. 2929.19(B)(2)(g)(ii) provides that, in making its initial determination of the

jail-time credit to be awarded for purposes of an offender’s sentencing entry, the court “shall
                                                 8


consider the arguments of the parties and conduct a hearing if one is requested.” The statute

does not provide, however, that a court must hold a hearing on subsequent motions to correct

errors it may have made in its initial determination. See R.C. 2929.19(B)(2)(g)(iii); see also

State v. Verdi, 6th Dist. Erie No. E-13-025, 2013-Ohio-5630, ¶ 17. The statute merely provides

that the court may “in its discretion grant or deny [the] motion.” R.C. 2929.19(B)(2)(g)(iii).

       {¶17} Reeves has not provided this Court with any authority requiring a trial court to

hold a hearing on a motion to recalculate jail-time credit, particularly when the movant’s

argument rests almost entirely on the application of the law to undisputed facts. See App.R.

16(A)(7). Likewise, he has not provided us with any authority requiring a trial court to appoint

counsel for the purposes of such a motion. See id. This Court will not construct an argument on

his behalf. See Cardone v. Cardone, 9th Dist. Summit Nos. 18349, 18673, 1998 Ohio App.

LEXIS 2028, *22 (May 6, 1998) (“If an argument exists that can support [an] assignment of

error, it is not this [C]ourt’s duty to root it out.”). Because Reeves has not set forth any relevant

law or controlling authority in support of his argument, his sixth assignment of error is overruled.

                                                III.

       {¶18} Reeves’ first and second assignments of error are sustained strictly for the reasons

outlined in the foregoing opinion. His remaining assignments of error are overruled. The

judgment of the Summit County Court of Common Pleas is affirmed in part, reversed in part, and

the cause is remanded for the trial court to calculate Reeves’ individual jail-time credits in

Criminal Case Nos. 2012-04-0938 and 2013-03-0710.

                                                                         Judgment affirmed in part,
                                                                                  reversed in part,
                                                                              and cause remanded.
                                                 9




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



HENSAL, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

WILLIAM J. REEVES, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.